Case 1:20-cv-07732-LAK Document 6 Filed 12/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

j— ee eee eee eee eee ee ewe ew ew ew Mw MP eM Be KP MP eB Ke Pe Ke ee ee ee eM xX
ALONZO VERNON,
Movant,
-against- 20-cv-7732 (LAK)
[16-cr-0488 (LAK)]
UNITED STATES OF AMERICA,
Respondent.
ee oe
ORDER

LEWIS A. KAPLAN, District Judge.

Movant’s motion pursuant to 28 U.S.C. § 2255 is denied in all respects, substantially
for the reasons stated in the government’s opposition.

A certificate of appealability is denied, and the Court certifies that any appeal
herefrom would not be taken in good faith within the meaning of 28 U.S.C. §1915(a)(3).

SO ORDERED.

Dated: December?” 2020 i Meg
VAVA lowe ra

Lew A. splay
United States Distric “Thudec

 
